CLARK, District Judge,
after stating ike facts, delivered the opinion of tke court.
It will be observed from tke language of tbe plea that the question really made was on the transfer from Whitbeck to Asldey. Notwithstanding this, the plaintiff in error took issue on the plea in abatement. The evidence introduced for the defendant consisted of the depositions of Whitbeck and Ashley, previously taken in the case, in the absence of the issue raised by the plea in abatement and the replication thereto. These depositions were introduced by the defendant with a view to sustain the plea, and William A. Moore was introduced by the plaintiff in error. In tlie discussion of the case at bar in this court, the transfer from the bank to Whitbeck, as well as that from Whitbeck to Ashley, are treated as equally in issue under the plea in abatement, notwithstanding the limited form of the plea, and we have concluded to treat the plea in this broader aspect, as involving the good faith of botli transfers.
Section 5, Acts 1875 (18 Stat. 470), referred to in the former opinion of this court and in the briefs, is as follows:
“That if, in any suit commenced in a circuit court, or removed from a state court to a circuit court of the United States, it shall appear to the satisfaction of said circuit court, at any time after such suit has been brought or removed thereto, that such suit does not really and substantially involve a dispute or controversy properly within the jurisdiction of said circuit court, or that the parties to said suit have been improperly or collusively made or joined, either as plaintiffs or defendants, for the purpose of creating a case cognizable or removable, under this act the said circuit court shall proceed no further therein, but shall dismiss the suit or remand it to the court from which it was removed as justice may require and shall make such order as to costs as shall he just.”
*537We think it is very clear that, as these bonds were payable to bearer, if the transfer from the bank to Whitbeck. was a real one, in good faith, and not colorable merely, and collusive, the jurisdiction of this court cannot be defeated by reason of any objection that cun be made to the transfer from Whitbeck to Ashley. Whit-beck being a citizen of the state of New York, if the transfer to him was a mil one the case was then one properly within the jurisdiction of tin1 circuit court, and the transfer from Whitbeck to Ashley could not create “a case cognizable or removable” in or to the courts of the United States. The fads necessary to jurisdiction were already com [del e, unless the transfer from the bank to Whitbeck could be successfully assailed.
In Stanley v. Board, 15 Fed. 483, the court said:
“The demands in suit were first assigned to Mr. C. P. Williams, a citizen of ■this stale. Williams thereafter assigned to tlie plaintiff. In circumstances which would probably require a dismissal of the suit, pursuant to the fifth section of the act of March 3, 1875, were it not for the fact that the court had jurisdiction prior to and irrespective of the. assignment. That the plaintiff’s immediate assignor might have maintained tills action, because tlie controversy is one arising ‘under tlio taws of the United ¡States.’ was directly decided on the former trial, and is res adjudícala in tills court. ’Tlie assignment, was not made for the purpose of ‘creating a case’ within the jurisdiction of the court, for such a case was already in existence. As the court must, in any event, retain jurisdiction, an inquiry into the relations existing between the plaintiff and his assignor can lead to no tangible result. Where a party, who Is entitled to sue in tlie federal courts, transfers his cause of action to another, who has the same right, of what moment is it that the transfer was for an adequate consideration, or was wholly without consideration, so long as the legal title is transferred? The defendant lias no reasonable ground for complaint, and the court, for whose advantage the statute was framed, has not been imposed upon or burdened with an improper or collusive controversy.”
Wliat was thus said is applicable to the (pies lion here presented. In this view, we put aside the transfer from Whitbeck to Ashley, and pretermit any discussion of the testimony relating to that transfer. The question then remains, was the transfer from the bank to Whitbeck a real one, or colorable and fraudulent? It is to be observed that it, has been uniformly held that the fact that the purpose of the transfer was to enable the purchaser or vendee to bring suit, in the courts of the United States does not affect: the question. The eases fully recognize the right to transfer or convey with just such motive as this, provided the conveyance or transfer is a, real one, intended to he final without reservation, and not solely for the purpose of giving jurisdiction. This doctrine was announced in the late case of Manufacturing Co. v. Kelly, 160 U. S. 327, 16 Sup. Ct. 307, in which, previous cases are reviewed. The motive for transfer 'n such cases is to be regarded as a circumstance to be considered in connection with all the other circumstances of the case in determining whether the transfer is real. If, in a given case, the sale or transfer is real, the existence of a motive to confer jurisdiction on the courts of the United States does not invalidate the transfer nor defeat the jurisdiction.
Referring, now’, to the testimony of I)r. Whitbeck, introduced by the defendant to sustain the plea in abatement, it is found that hi' states distinctly that he purchased the bonds and coupons in suit *538from the bank through Moore, giving his note therefor, which was paid at maturity out of funds in the hands of Moore belonging to him and his wife. He says that Moore, as his agent, had loaned money for him on mortgage security in Michigan, and that he trusted him in managing such business matters. He says, in substance, that there was no understanding of any kind that his money was to be refunded in the event all or any part of the bonds or coupons was not collected in suit. In short, he says that there were no conditions in regard to the sale of the bonds. He states that he sold the bonds to Ashley, a citizen of the same place, for the same price at which he purchased them, taking Ashley’s check, which was deposited in the bank of which Ashley was vice president. The burden of proof to sustain this plea in abatement was on the defendant, and, having introduced and read the deposition of Dr. Whitbeck, the defendant cannot be permitted by argument to say that the witness is unworthy of belief, or to destroy the effect of his testimony by argument which assumes that the witness is dishonest. It is true that the defendant might, by independent testimony, show that the facts were not as stated by the witness, and we may concede, without deciding, that it would be permissible for the defendant to argue from the facts stated by the witness himself that adverse statements were shown not to be true; but the defendant cannot be permitted to impugn the credibility of this witness, nor to insist that the plea in abatement is sustained by argument which, in effect, questions the honesty of the witness. So far as he testifies affirmatively, and gives the facts, the testimony of Dr. Whitbeck sustains the transfer to himself as a real and valid sale of these bonds. The defendant now criticises the testimony of this witness, not because of any facts stated, but on account of the refusal of the witness to answer certain questions. It was argued, from this refusal to answer what are said to be material questions, that the statements of Dr. Whitbeck, to the effect that the transfer was bona fide, are not true, and he is not to be believed. This, in our opinion, is in effect an attempt to discredit the defendant’s own witness. The witness Whitbeck declined to answer the question from whom he purchased the bonds, further than to say it was from a person resident in Michigan. • There is really no doubt that, the sale being through his brother-in-law, Moore, he failed to remember at the moment for whom Moore was selling the bonds, or the name of the bank, and he was not reminded by any question of any names. He further de-. dined to answer the question whether he had purchased certain municipal bonds from Mr. Warner, a lawyer of Detroit. Whether this purchase took place or not, it had no relation to the bonds in question, and was clearly immaterial. He was then asked whether he did not know that these transfers had been made for the purpose of collecting the money due on these bonds and coupons in the United States courts. That question he declined to answer, but added that neither Mr. Moore nor his wife (Whitbeck’s) had any interest in the bonds and coupons that he knew of. He was then asked if he was aware that there was a county of Presque Isle, and said that he was not. He stated that he had no memorandum from which *539lie could describe the bonds and coupons in question, but made an entry in his books of their purchase and sale. He states again that his wife had no interest in the bonds to his knowledge, and that he was not áware that Griffin, Warner, and Hunt had any interest in them. He further declined to answer the question who recommended the bonds to him as an investment, further than to say that it was a resident of Michigan; declining, however, to give the name, or to say what the business occupation of the man was.
We may remark that these questions were not relevant, in view of the issues under which the case was then being prepared for trial, and this may be regarded as explaining to an extent why the questions were not answered. If the defendant thought answers to the questions would bring out facts material to the case, the method provided by law for compelling the answer is very well understood, and was available to the defendant. It is probable that these «pieslions would have been answered if the deposition bad been taken after the issue on the plea in abatement, under which, the case was submitted to the jury, hut the defendant did not retake the deposition. It is apparent that there was really nothing willful or intentionally evasive in Whit beck’s refusal to answer. He was not represented by counsel, and the questions plainly indicated to him that facts impeaching the sale from the hank to himself were sought to be elicited. The apprehension thus excited, with the further fact that witness actually knew but little of the facts, having relied entirely on Moore, goes far to make this reluctance to talk natural, under the circumstances. Every material fact about which Whit-beck refused to testify Avas fully brought out and answered by the witness Moore, and Moore was unshaken and his testimony unaffected by searching and skillful cross-examination. It is very frankly admit fed that one of his purposes in selling these bonds, and in going East to sell them, was to put them in the hands of some person who would be authorized, by reason of diverse citizen ship, to sue in the United Slates circuit court; but he is very clear and positive in bis statement that the sale was made bona fide, and was final and unconditional, without any understanding, express or implied, which in any way qualified the character of the transaction as a complete sale. On cross examination, when asked whether, in the event Whitbeck had failed to realize what he paid for the bonds, he would have refunded the money to Whitbeck, he does say that would have been a question for the future. It is not to he doubted tha t be meant by this that in such a contingency as that suggested he would take into consideration whether or not be was under moral obligation to save Whitbeck from lossy but the testimony is positive that there was no such understanding. As we have said, if the sale by the bank to Whitbeck, through Moore, must be regarded as a valid and real one, the jurisdictional conditions were then complete, and the sale by Whitbeck, already competent to sue in the federal courts, to Ashley, could not have made, and could not have beert intended to make or create, a case cognizable in the courts of the United States. The case, then, stated with reference to the effect of the testimony, is this: The defendant has proved no positive fact by its own wit*540nesses on which the court or jury could be asked to declare the sale from the bank to Whitbeck collusive. The defendant’s own witness, as we have seen, declines to answer certain questions, and the court and jury are asked to infer from this refusal that the answers, if made, would have disclosed such facts as would have shown that the witness Whitbeck was testifying falsely when he said that the transaction was a real one, without reservation or condition. In answer to this, we remark that suspicion from refusal to answer cannot supply the want of facts. Hanson v. Eustace, 2 How. 653; 3 Tayl. Ev. (9th Ed.) § 1467; Lloyd v. Passingham, 16 Ves. 64. And, further, the defendant cannot be permitted in this indirect method to discredit its own witness. What we say is to be understood with reference to the specific facts with which we are here dealing. It is not the case where a party introduces himself as a witness in his own behalf, and refuses to answer questions in regard to documents, or knowledge peculiarly within his possession and keeping. The case is that of a party introducing a witness, and then undertaking to draw unfavorable inferences and supply necessary facts from the refusal of such party’s own witness to answer certain questions.
When the evidence was all in, the plaintiff’s counsel requested the court, in effect, to instruct the jury that, upon the undisputed testimony, the plaintiff was entitled to a verdict finding against the plea in abatement. This was, in effect, a motion to direct a verdict, and was so treated. The court refused to direct the jury as requested, and error is assigned on the action of the court in this respect. We are of opinion that this assignment is well taken, and that the motion should have been granted, and the jury directed as requested. We think there was no substantial proof on which the defendant was entitled to go to the jury on the plea in abatement. The jury could not, on the testimony adduced, justifiably have in-' ferred the existence of the facts set up in the plea. This view of the case renders it unnecessary to consider other errors assigned on the instructions of the court to the jury. Reversed and remanded, with direction to set aside the verdict and order a new trial.